Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Specie A: the braze sintered preform comprises about 0.3 wt. % silicon, about 11.4 wt. % chromium, about 0.8 wt. % boron, about 4.9 wt. % aluminum, about 2.8 wt. % tungsten, about 0.8 wt. % molybdenum, about 1.5 wt. % rhenium, about 52 wt. % nickel, about 0.2 wt. % niobium, about 8.8 wt. % tantalum, about 0.8 wt. % hafnium, and about 9 wt. % Co
Specie B: the braze sintered preform comprises about 0.3 wt. % silicon, about 10.2 wt. % chromium, about 0.6 wt. % boron, about 5.2 wt. % aluminum, about 3.3 wt. % tungsten, about 0.9 wt. % molybdenum, about 1.8 wt. % rhenium, about 52.1 wt. % nickel, about 0.2 wt. % niobium, about 8.1 wt. % tantalum, about 1.0 wt. % hafnium, and about 9.6 wt. % Co
Specie C: the braze sintered preform comprises about 0.2 wt. % silicon, about 8.6 wt. % chromium, about 0.3 wt. % boron, about 5.7 wt. % aluminum, about 4.1 wt. % tungsten, about 1.2 wt. % molybdenum, about 2.3 wt. % rhenium, about 52.2 wt. % nickel, about 0. I wt. % niobium, about 7.3 wt. % tantalum, about 1.2 wt. % hafnium, and about 10.7 wt. % Co


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claism 1-13, 17-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they require a different search based on the different compositions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN B SAAD/           Primary Examiner, Art Unit 1735